Citation Nr: 0917680	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of epididymal orchitis.  

2.  Entitlement to service connection for elevated 
cholesterol (hyperlipidemia).  

3.  Entitlement to service connection for a claimed back 
condition.  

4.  Entitlement to service connection for claimed sinusitis.  

5.  Entitlement to service connection for claimed 
hypertension.  

6.  Entitlement to service connection for a claimed left knee 
disorder.  

7.  Entitlement to an initial compensable rating for the 
service-connected tinea manuum of the left hand with fungal 
infections of the palms of both hands.  

8.  Entitlement to an initial compensable rating for the 
service-connected residual scarring from excision of neck 
cyst  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the RO.  

The issues of service connection for a back disorder, 
sinusitis, left knee disorder and hypertension are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACTS

1.  The currently demonstrated residuals of epididymal 
orchitis as likely as not had its clinical onset during the 
Veteran extended period of active service.  

2.  The Veteran currently is not shown to have a disability 
manifested by hyperlipidemia.  

3.  The service-connected scar of the right neck currently is 
shown to be well healed without evidence of tenderness, 
ulceration or skin breakdown, limitation of function, 
underlying soft tissue loss, or other abnormality; nor is 
there evidence of one characteristic of disfigurement.  

4.  The service-connected chronic tinea manuum and fungal 
infection of both palms when active is shown to be manifested 
by an area of involvement that more closely approximates that 
of 5 percent of the Veteran's exposed surface.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by residuals of epididymal orchitis is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).  

2.  The Veteran does not have a disability manifested by 
hyperlipidemia due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

3.  The criteria for the assignment of a initial compensable 
rating for the service-connected residual excision scar of 
the right neck have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Code 7800 (2008).  

7.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected chronic tinea manuum of the 
left hand with fungal infections of the palms of both hands 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7813 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development have been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for disability, has been provided.  The 
letters in April 2003 and May 2008 provided pertinent notice 
and development information.  There is no indication that 
there is additional evidence or development that should be 
undertaken.  

For increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

Thus, because the notice is legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In regard to the Veteran's skin condition, the Veteran 
asserts having periods when the condition flares.  The Board 
is aware of the Court's decision in Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), where in a case like this one, the 
issue involved a skin disorder that had "active and inactive 
stages" or was subject to remission and recurrence.  See 
Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed.").  

The veteran has been provided more than ample opportunity to 
submit evidence over this lengthy time span.  To date, there 
is no showing dermatological problems.  The VA examinations 
have been undertaken under varying circumstances, but active 
skin disease is not demonstrated.  

Furthermore, there is no evidence of any specific periods of 
flare-ups, thus, the disability is not amenable to a 
scheduled examination.  

For these reasons, the Board finds that development is 
sufficiently complete to permit a fair and just resolution of 
the appeal, and there has been no prejudicial failure of 
notice or assistance to the Veteran.  


Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

Notwithstanding, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.  


Service connection for the residuals of orchitis 
and hyperlipidemia

The service treatment record shows that the Veteran was 
treated for epididymal orchitis during service.  He is also 
shown to have manifested laboratory findings of elevated 
cholesterol levels.  

Significantly, the Veteran underwent VA examination in August 
2003 that reported a diagnosis of the residuals of epididymal 
orchitis.  While the VA examiner did not identify observable 
residual disability at that time, the overall findings, in 
the Board's opinion, reflect a chronic disease process that 
was incurred in service.  

According, in resolving all reasonable doubt in the Veteran's 
favor, service connection for the residuals of epididymal 
orchitis is warranted.  

Similarly, the VA records show that the Veteran continues to 
exhibit laboratory test findings reflective of 
hyperlipidemia.  Hyperlipidemia, by definition, is a term 
used to describe a premorbid state that is manifested by 
elevated concentrations of the lipids in the plasma, 
including hypertriglycerides and hypercholesterolemia (high 
cholesterol).  Dorland's Illustrated Medical Dictionary 795 
(28th ed. 1994).  

However, on this record, this is a current laboratory result 
that on its own does represent a disability for which VA 
compensation benefits are payable.  

Given the current medical record showing no disability, the 
claim of service connection must be denied.  


Increased ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  


A higher disability evaluation for the service-connected 
residual scarring 
from the excision of cyst on the right neck

Based on in-service treatment, service connection was granted 
for residual scarring from excision of cyst on the right 
neck, in a September 2003 rating action.  A noncompensable 
evaluation was assigned under Diagnostic Code 7800.  

Under Diagnostic Code 7800, for disfiguring scars of the 
head, face or neck, provides a 10 percent rating if there is 
one characteristic of disfigurement.  

A 30 percent evaluation is warranted if there are visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A 
scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) The scar is adherent 
to underlying tissue; (5) The skin is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7800.  

Moreover, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  A note following this diagnostic code provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  

In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Notes following Diagnostic 
Codes 7803 and 7804 provide that a superficial scar is one 
not associated with underlying soft tissue damage.  

In addition, other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  

At VA examination in August 2003, the examiner described the 
scar on the right neck as being a 1.5 inch, well-healed scar 
without evidence of keloid formation, subcutaneous tissue 
loss or tenderness.  

At VA examination in April 2008, the scar was described as 
being 1 inch long and 1/8 inch in width.  The scar was well 
healed without evidence of keloid formation or ulceration.  
There was no tenderness on palpation.  It was not deeply 
adherent, and the texture was normal.  

In the instant case, the medical evidence does not 
demonstrate that the Veteran's scar is compensably disabling.  
The VA examinations showed no evidence of tenderness, 
adherence, texture changes, ulceration, underlying tissue 
loss, keloid formation, disfigurement, or elevation or 
depression of the scar.  There was no hypo-or hyperpigmented 
area exceeding six square inches.  

Further, the scar is not painful or tender on objective 
demonstration; the VA examiners indicated that it was 
nontender.  Nor is it shown to be poorly nourished with 
repeated ulcerations or to limit function of the affected 
body part.  Finally, the scar is significantly smaller than 5 
inches in length or 1/4-inch in width.  

Accordingly, the Board finds that an increased, compensable 
rating is not assignable.  38 C.F.R. § 4.3.  


A higher disability evaluation for the service-connected 
chronic tinea manuum

The Veteran contends that his chronic tinea manuum should be 
assigned a compensable rating.  He reports getting dry skin 
that causes fissuring and scarring.  He is required to take 
medication for his dry skin.  Because of his condition he has 
limited movement in the joints of his hands.  

Based on inservice treatment, the RO in the September 2003 
rating action granted service connection for tinea manuum of 
the left hand with fungal infections of the palms of both 
hands.  A noncompensable evaluation was assigned effective in 
October 2002.  

In determining the appropriate rating criteria for the 
service-connected chronic tinea manuum, the Board notes at 
the outset that there is no diagnostic code directly on 
point.  When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

Tinea manuum could have been rated by analogy under 
Diagnostic Code 7806 dermatophytosis-eczema.  Dermatophytosis 
is to be rated as scars, disfigurement, etc., on the extent 
of constitutional symptoms, physical impairment.  Diagnostic 
Code 7813.  

Dermatophytosis of areas other than the head, face, and neck 
is to be rated as scars (Codes 7801, 7802, 7803, 7804, or 
7805) or dermatitis (Code 7806), depending on the predominant 
disability.  Diagnostic Code 7813.  

In this case, the tinea manuum is primarily manifested by a 
rash rather than scarring or disfigurement, so the 
appropriate Diagnostic Code is 7806.  

A 10 percent rating is for assignment where at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
is affected, or intermittent systemic therapy has been 
required, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of less than six weeks during the 
past 12-month period.  

Where less than 5 percent of the entire body or less than 5 
percent of exposed areas is affected, and no more than 
topical therapy has been required during the past 12-month 
period, a no percent rating is appropriate.  Diagnostic Code 
7806.  

Here, given the limited current findings, the Board must rely 
on information by the Veteran to fully evaluate the extent of 
the skin condition when active.  

Accordingly, the Board finds that the service-connected tinea 
manuum of the left hand with fungal infections of the palms 
of both hands, when active, is likely productive of a 
disability picture more nearly resembles that of one 
involving at least 5 percent of the veteran's exposed surface 
area and warrants the assignment of a 10 percent rating.  

Clearly, this would not include involvement of 20 percent or 
the use of systemic therapy or six weeks or more so as to 
warrant a rating in excess of 10 percent.   




ORDER

Service connection for the residuals of epididymal orchitis 
is granted.  

Service connection for elevated cholesterol (hyperlipidemia) 
is denied.  

The assignment of an initial compensable evaluation for the 
service-connected residual scarring from excision of neck 
cyst is denied.  

An increased, initial rating of 10 percent for the service-
connected tinea manuum of the left hand is granted, subject 
to the regulations controlling the disbursement of VA 
monetary benefits.  



REMAND

The Veteran asserts that his elevated cholesterol levels 
during service have led to his development of hypertension.  
He underwent VA examination in August 2003 and the examiner 
indicated that the Veteran did not meet the criteria for 
hypertension.  More recent VA outpatient records do include 
diagnoses of hypertension.  

The Veteran asserts that he has a current left knee disorder 
due to service.  He received treatment for probable DJD of 
the left knee in September 2000.  Further examination and 
opinion is needed in this regard.  

Finally, with respect to the claimed low back and sinusitis 
disorders, the Board also finds that examinations are needed 
to fully address the Veteran's current assertions.  Any 
additional treatment records should be obtained in order to 
determine a full clunial history.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the Veteran's claims file, that have 
treated him for his hypertension, left 
knee disorder, low back condition and 
sinusitis since service.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  All information obtained should 
be made part of the file.  

2.  The RO should then schedule the 
Veteran for VA examination(s) to 
determine the nature and likely etiology 
of the claimed hypertension, left knee 
disorder, low back condition and 
sinusitis.  The Veteran's complete claims 
folder must be made available to the 
examiner(s).  All indicated testing 
should be performed in this regard.  

The examiner(s) should provide opinion as 
to whether the Veteran currently has 
related disability that as likely as not 
had its clinical onset during his 
extensive period of active service.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

3.  Following completion of all indicated 
development, the RO should review the 
remaining claims in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


